Citation Nr: 0922936	
Decision Date: 06/17/09    Archive Date: 06/23/09

DOCKET NO.  05-27 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an initial compensable rating for the service-
connected tenosynovitis with therapeutic release, third 
digit, right hand.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran had active military service from June 1975 to 
June 1979 and from August 1980 to August 2004.

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska, which, in pertinent part, granted service 
connection effective from September 1, 2004 with 
noncompensable ratings for old fracture, right fifth proximal 
intrerphalangeal; tenosynovitis with therapeutic release, 
third digit, right hand; and, tenosynovitis with therapeutic 
release, fourth digit, right hand.  The Veteran disagreed 
with the initial noncompensable ratings assigned for these 
disabilities.  

In a December 2008 decision, the Board denied entitlement to 
compensable ratings for the service-connected old fracture, 
right fifth proximal intrerphalangeal, and for the service-
connected tenosynovitis with therapeutic release, fourth 
digit, right hand.  The issue of entitlement to a compensable 
rating for tenosynovitis with therapeutic release, third 
digit, right hand was remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC for additional 
development of the record.

After completion of the requested development, the AMC issued 
a supplemental statement of the case and returned the case to 
the Board for appellate disposition.  

Physical therapy notes from a military clinic show treatment 
for right wrist/forearm tendonitis.  VA examination of 
January 2009 reveals a diagnosis of tendonitis of the right 
forearm secondary to the service-connected long, ring, and 
little finger disabilities.  This evidence may serve as 
evidence of an informal claim of service connection for 
tendonitis of the right forearm, on a secondary basis.  The 
matter is referred to the RO for appropriate action.  


FINDING OF FACT

1.  Since service, the service-connected tenosynovitis with 
therapeutic release, third digit, right hand, has been 
manifested by decreased manual dexterity, lack of stamina, 
pain, loss of grip strength, productive of an overall 
disability picture that more nearly approximates favorable 
ankylosis, resulting in a significant occupational impairment 
and interference with overall function of the hand.  


CONCLUSION OF LAW

The criteria for the assignment of an initial 10 percent 
rating, but no higher, for the service-connected 
tenosynovitis with therapeutic release, third digit, right 
hand have been met since the effective date of service 
connection.  38 U.S.C.A. 38 U.S.C.A. §§ 1155, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. § 4.71a, Diagnostic Codes 5226, 5229 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; 3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in March 2004.  

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim of 
service connection and the relative duties of VA and the 
claimant to obtain evidence.  

With regard to the underlying service connection claim, the 
notification did not advise the veteran of the laws regarding 
degrees of disability or effective dates for any grant of 
service connection; however, the underlying service 
connection claim was granted, and therefore any defect with 
regard to the pre-adjudicatory notice is harmless error.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

With regard to the increased rating claim, here, the veteran 
is challenging the initial rating assigned following the 
grant of service connection.  In cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled. Id. at 490-91.  Thus, 
because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

Moreover, the notices provided to the Veteran over the course 
of the appeal provided all information necessary for a 
reasonable person to understand what evidence and/or 
information was necessary to substantiate his claims.  The 
Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claims, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Sanders v. Nicholson, 487 F. 3d 881 
(Fed. Cir. 2007). 

In any event, the Veteran has neither alleged nor 
demonstrated any prejudice with regard to the content or 
timing of the notices.  See Shinseki v. Sanders, 129 S.Ct. 
1696 (2009) (Reversing prior case law imposing a presumption 
of prejudice on any notice deficiency, and clarifying that 
the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the 
agency's determination.)  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).  

VA has obtained service treatment records, assisted the 
Veteran in obtaining evidence, afforded the Veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of disabilities, and afforded the Veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the Veteran's claims file; 
and the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

II.  Increased Ratings

The veteran seeks a compensable rating for the service-
connected tenosynovitis with therapeutic release, third 
digit, right hand.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity resulting from a disability.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

Where the schedule does not provide a zero percent evaluation 
for a diagnostic code, a zero percent evaluation shall be 
assigned when the requirements for a compensable evaluation 
are not met.  38 C.F.R. § 4.31.

The rating schedule also provides that when an unlisted 
disability is encountered, it will be permissible to rate 
under a closely related disease or injury in which not only 
the functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3.

The diagnostic codes pertaining to rating single or multiple 
digits of the hand, based on ankylosis or limitation of 
motion of the fingers are found in 38 C.F.R. § 4.71a, 
Diagnostic Codes 5216 to 5230.  The Diagnostic Codes are 
separated into the following four sections:  I. Multiple 
Digits: Unfavorable Ankylosis; II. Multiple Digits: Favorable 
Ankylosis; III.  Ankylosis of Individual Digits, and IV. 
Limitation of Motion of Individual Digits.  

The preamble, or notes, pertaining to the rating criteria at 
38 C.F.R. § 4.71a, Diagnostic Codes 5216-5230 provide the 
following guidance:

(1)  For the long, ring, and little fingers (digits III, IV, 
and V), zero degrees of flexion represents the fingers fully 
extended, making a straight line with the rest of the hand.  
The position of function of the hand is with the wrist 
dorsiflexed 20 to 30 degrees, the metacarpophalangeal and 
proximal interphalangeal joints flexed to 30 degrees, and the 
thumb (digit I) abducted and rotated so that the thumb pad 
faces the finger pads.  Only joints in these positions are 
considered to be in favorable position.  For digits II 
through V, the metacarpophalangeal joint has a range of zero 
to 90 degrees of flexion, the proximal interphalangeal joint 
has a range of zero to 100 degrees of flexion, and the distal 
(terminal) interphalangeal joint has a range of zero to 70 or 
80 degrees of flexion.  See 38 C.F.R. § 4.71a, Table 
"Evaluation of Ankylosis or Limitation of Motion of Single or 
Multiple Digits of the Hand."

(2)  When two or more digits of the same hand are affected by 
any combination of amputation, ankylosis, or limitation of 
motion that is not otherwise specified in the rating 
schedule, the evaluation level assigned will be that which 
best represents the overall disability (i.e., amputation, 
unfavorable or favorable ankylosis, or limitation of motion), 
assigning the higher level of evaluation when the level of 
disability is equally balanced between one level and the next 
higher level.  Id.

(3)  Evaluation of ankylosis of the long, ring, and little 
fingers:  (i) If both the metacarpophalangeal and proximal 
interphalangeal joints of a digit are ankylosed, and either 
is in extension or full flexion, or there is rotation or 
angulations of a bone, evaluate as amputation without 
metacarpal resection, at proximal interphalangeal joint or 
proximal thereto; (ii)  If both the metacarpophalangeal and 
proximal interphalangeal joints of a digit are ankylosed, 
evaluate as unfavorable ankylosis, even if each joint is 
individually fixed in a favorable position; (iii)  If only 
the metacarpophalangeal or proximal interphalangeal joint is 
ankylosed, and there is a gap of more than two inches (5.1 
cm.) between the fingertip(s) and the proximal transverse 
crease of the palm, with the finger(s) flexed to the extent 
possible, evaluate as unfavorable ankylosis; (iv)  If only 
the metacarpophalangeal or proximal interphalangeal joint is 
ankylosed, and there is a gap of two inches (5.1 cm.) or less 
between the fingertip(s) and the proximal transverse crease 
of the palm, with the finger(s) flexed to the extent 
possible, evaluate as favorable ankylosis.

Note (4) pertains to evaluation of ankylosis of the thumb, 
which is not at issue in this case, and as such, further 
guidance in this regard is not necessary.  

Note (5) advises that if there is limitation of motion of two 
or more digits, each digit must be evaluated separately and 
the evaluation is combined. 

See38 C.F.R. § 4.71a, Evaluation of Ankylosis or Limitation 
of Motion of Single or Multiple Digits of the Hand, Notes (1) 
through (5).

Sections I and II contain the rating criteria for rating 
ankylosis of multiple digits, and cover Diagnostic Codes 5216 
through 5223.  This criteria is inapplicable to the instant 
case because the December 2008 Board decision already 
determined that the criteria were not met for the assignment 
of compensable ratings for the service-connected 
tenosynovitis with therapeutic release, fourth (ring) finger 
right hand, and the service-connected old fracture fifth 
(little) finger right hand.  Ankylosis was found only in the 
fifth digit of the right hand.  

Sections III and IV contain the criteria for rating ankylosis 
and/or limitation of motion of individual digits of the hand.  

Under Section III, ratings pertaining to Diagnostic Codes 
5224 and 5225 are not applicable in this case because 
ankylosis of the thumb and/or index finger is not at issue in 
this case.  

Under Diagnostic Code 5226 a 10 percent rating is assigned 
for unfavorable or favorable ankylosis of the long finger, 
for either the major or minor hand.  The "Note" 
corresponding to Diagnostic Code 5226 indicates that 
consideration should also be given to whether evaluation as 
amputation is warranted and whether an additional evaluation 
is warranted for resulting limitation of motion of other 
digits or interference with overall function of the hand.  38 
C.F.R. § 4.71a, Diagnostic Code 5226.

As noted in the December 2008 decision, a compensable rating 
is not assignable for ankylosis of the ring or little finger 
of either the major or minor hand, regardless of whether it 
is favorable or unfavorable.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5227.  Nevertheless, the same "Note" to 
consider overall functional impairment of the hand also 
follows Diagnostic Code 5227.  

Section IV governs the criteria pertaining to Limitation of 
Motion of Individual Digits.  Limitation of motion of the 
thumb is governed by Diagnostic Code 5228, and is not at 
issue in this case.  Limitation of motion of the index or 
long finger is governed by Diagnostic Code 5229.  Under that 
code, when motion is limited with a gap of one inch (2.5 cm.) 
or more between the fingertip and the proximal transverse 
crease of the palm, with the finger flexed to the extent 
possible, or; with extension limited by more than 30 degrees, 
a 10 percent rating is warranted.  With a gap of less than 
one inch (2.5 cm.) between the fingertip and the proximal 
transverse crease of the palm, with the finger flexed to the 
extent possible, and; extension is limited by no more than 30 
degrees, a noncompensable rating is warranted.  

Under Diagnostic Code 5230, any limitation of motion of the 
ring or little finger warrants a noncompensable rating.  38 
C.F.R. § 4.71a, Diagnostic Codes 5229 and 5230.

All other potential Diagnostic Codes must be considered.  The 
Veteran has a diagnosis of tenosynovitis in the long finger, 
right hand.  Tenosynovitis is rated pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5024.  Under that code, 
tenosynovitis is to be rated on limitation of motion of the 
affected parts, as arthritis, degenerative.  Degenerative 
arthritis is rated pursuant to Diagnostic Code 5003, which 
instructs to rate degenerative arthritis established by X-ray 
findings on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  Where, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 10 percent rating is assigned where there is x-ray 
evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups.  A 20 percent rating is assigned 
where there is x-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations.  These ratings may not be 
combined with ratings based on limitation of motion.  38 
C.F.R. § 4.71a, Diagnostic Code 5003.

At a VA examination in March 2004, the Veteran reported that, 
within the prior year, his third and fourth finger would 
catch and sometimes lock after he had flexed.  He reportedly 
noticed this more when gripping an object firmly.  He stated 
he had minor discomfort from a prior trigger finger release, 
but it was almost completely resolved.  The Veteran had no 
swelling or blatant tenderness over the surgical entry point.  
The Veteran's fingers flowed smoothly, and he indicated that 
he was generally satisfied with the surgery other than a 
little bit of a brief catch or click when flexing.  The 
Veteran's complaints included an inability to fully extend, 
and limitation of flexion to 90 degrees.

On examination of the right hand, the Veteran could smoothly 
flex the third and fourth digit, and there were no major 
problems with the affected joints, specifically the 
metacarpophalangeal joints (MCP) and proximal interphalangeal 
joints (PIP).  The Veteran could flex the MCP to 90 degrees 
and PIP to 95 degree, along with full extension.  Deluca 
testing showed no pain, weakness, fatiguing, incoordination, 
or endurance problems.

The examiner diagnosed the Veteran with stenosing 
tenosynovitis with a therapeutic release of the third and 
fourth digit, right hand and old fracture of the right, fifth 
proximal interphalangeal.

At another VA examination in April 2005, the examiner 
indicated the Veteran had no triggering in the right hand 
long and ring fingers.  The Veteran reported that his fingers 
hurt at times, but there was no swelling, flare- ups or the 
use of splints.  The Veteran indicated the condition affected 
his forceful gripping, and it was difficult to grip his tools 
firmly at work.

On examination of the Veteran's long finger, the doctor noted 
slight tenderness about the volar aspect of the MCP regions, 
but he noted MCP, PIP, and DIP joints were normal with no 
complaint of pain and no limitation of motion.

The VA doctor concluded the Veteran had no functional 
impairment in the right hand long and ring fingers along with 
no weakness, fatigability or incoordination.  The doctor also 
found no ankylosis in either finger, although there was 
ankylosis found in the fifth finger of the right hand.

The examinations of March 2004 and April 2005 indicated there 
was some limitation of motion in the third digit of the right 
hand; however, neither of these examinations addressed 
whether the Veteran's limitation of motion of the long finger 
included a gap of one inch (2.5 cm) or more between the 
fingertip and the proximal transverse crease of the palm with 
the finger flexed to the extent possible; and, if present, 
the assignment of a 10 percent rating under Diagnostic Code 
5229 would be warranted.  Given the incomplete findings on 
examination with regard to the third (long) finger of the 
right hand, the case was remanded back to the RO, via the AMC 
for additional development, to include another VA 
examination.  

Before the examination was scheduled, the Veteran submitted 
additional evidence consisting of treatment records from a 
military clinic showing that the Veteran was attending 
physical therapy for tendonitis in his right forearm.  

At the VA examination, held in January 2009, the Veteran 
reported that the condition of his right hand had become 
progressively worse since its onset.  The Veteran reported 
that he was unable to extend the MP joint in the right long 
finger since his surgery.  Additionally, the Veteran 
indicated pain in his forearm, decreased grip strength, 
dexterity, with flare-ups occurring weekly, and causing 
marked functional impairment.  On examination, there was no 
gap in the ability to bring the long fingertip to the palm on 
the right hand.  The third fingertip could reach the thumb.  
Range of motion of the third digit MP was 10 to 90 degrees (a 
10 degree inability to extend the finger).  Range of motion 
of the third digit PIP joint was normal, from 0 to 100 
degrees.  Range of motion of the third DIP joint was 0-50 
degrees, with expected flexion from 0-70.  There was marked 
tenderness of the extensor tendons of the right forearm, and 
some limitation of motion of the right wrist in terms of 
ulnar deviation, flexion and extension.  

The X-rays of the right hand showed a deformity of the 
proximal interphalangeal joint of the fifth finger due to 
previous trauma, otherwise, the right hand was normal.  

The diagnosis was:  (1) Post operative trigger finger release 
right hand long and ring fingers with residual of 10 degrees 
flexion contracture of the long finger; (2) Right fifth 
finger post trauma with deformity at PIP joint, flexion 
contracture and loss of range of motion; (3) Tendonitis of 
right extensor forearm secondary to above Diagnoses (1) and 
(2).  The examiner noted that there were significant effects 
on the Veteran's usual occupation, with decreased manual 
dexterity, problems with lifting and carrying, lack of 
stamina, and pain.  The examiner also noted a severe effect 
on exercise and sports, a moderate effect on chores and 
recreation, and a mild effect on shopping, traveling, 
feeding, bathing, dressing, toileting, and grooming.  

In sum, the medical evidence in this case has never shown 
compensable limitation of motion or ankylosis of the third 
(long) finger of the right hand.  Thus, the criteria are not 
met for the assignment of a compensable rating under 
Diagnostic Codes 5226 or 5229 based solely on actual 
ankylosis or limitation of motion of the individual digit.  
Likewise, there is no objective x-ray evidence of arthritis 
of the long finger of the right hand, such that a compensable 
rating would be assignable under Diagnostic Code 5024-5003.  

Nevertheless, disability of the musculoskeletal system is 
primarily the inability, due to damage or infection of parts 
of the musculoskeletal system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination, and endurance.  The functional loss may be due 
to absence of part, or all, of the necessary bones, joints, 
and muscles, or associated structures, or to deformity, 
adhesions, defective enervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part that becomes painful on use must be regarded as 
seriously disabled.  38 C.F.R. §§ 4.40, 4.45.  

When a diagnostic code provides for compensation based upon 
limitation of motion, the provisions of 38 C.F.R. §§ 4.40 and 
4.45 must be considered, and examinations upon which the 
rating decisions are based must adequately portray the extent 
of functional loss due to pain "on use or due to flare-ups."  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  See also Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).  These factors do not 
specifically relate to muscle or nerve injuries independent 
of each other, but rather, refer to overall factors, which 
must be considered when rating the veteran's joint injury.  
DeLuca, supra.  Although the Board is required to consider 
the effect of the veteran's pain when making a rating 
determination, the rating schedule does not require a 
separate rating for pain.  Spurgeon v. Brown, 10 Vet. App. 
194 (1997).

Consideration is to be given to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity or atrophy of disuse, 
instability of station, or interference with standing, 
sitting, or weight bearing.  38 C.F.R. § 4.45.

Under 38 C.F.R. § 4.59, with any form of arthritis, painful 
motion is an important factor of disability, the facial 
expression, wincing, etc., on pressure or manipulation, 
should be carefully noted and definitely related to the 
affected joints.  The intent of the rating schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  

The Veteran has consistently shown complaints of decreased 
grip strength, decreased dexterity and pain in the right 
hand.  Although the rating criteria instructs that each digit 
is to be rated separately, the medical evidence in this case 
does not necessarily describe symptoms that can be attributed 
to one finger in particular.  Rather, the Veteran's grip 
strength and dexterity are diminished due to, most likely, a 
combination of factors involving the service-connected third, 
fourth, and fifth fingers of the right hand.  Given the 
Veteran's significant occupational impairment noted on 
examination in January 2009, and the overall functional loss 
which includes pain, decreased grip strength, decreased 
stamina, and decreased dexterity, the overall disability 
picture more nearly approximates that of favorable ankylosis 
of the long finger.  Under Diagnostic Code 5226, a 10 percent 
rating is assigned for favorable ankylosis of the long 
finger.  

Although there is no actual medical diagnosis of ankylosis, 
with regard to the long (third) finger of the right hand, the 
criteria pertaining to Diagnostic Code 5226 indicate that 
consideration must also be given to whether an additional 
evaluation is warranted for resulting limitation of motion of 
other digits or interference with overall function of the 
hand.  Here, the medical evidence clearly establishes that 
there is resulting limitation of motion of other digits of 
the right hand, as well as interference with overall function 
of the hand.  

Given the overall disability picture in this case, which 
includes occupational impairment, and in resolving all doubt 
in the Veteran's favor, an initial 10 percent rating, but no 
higher, is warranted for the service-connected tenosynovitis 
with therapeutic release, third digit, right hand.  

A 10 percent rating is the maximum allowable rating under 
38 C.F.R. § 4.71 Diagnostic Codes 5226 and 5229.  There is no 
other applicable Diagnostic Code that would allow for a 
rating in excess of 10 percent.

The criteria for the assignment of this 10 percent rating, 
but no higher, have been met during the entire appeal period, 
as there are no distinct time periods where the Veteran's 
symptoms warrant different ratings.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  


ORDER

Entitlement to an initial 10 percent rating, but no higher, 
is granted for the service-connected tenosynovitis with 
therapeutic release, third digit, right hand, subject to the 
laws and regulations governing the payment of monetary 
benefits.




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


